DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2016/0038983).
With respect to Claim 1, the term “finishing process on the surface to be rolled” in step [2] is interpreted as any process directed to the surface to be rolled and which impacts the structure and/or properties of the surface.  With respect to step [3] reciting “hot rolling under a condition in which L 
With respect to Claims 1 and 3-4, Fujii teaches a method of producing a titanium plate by performing hot rolling on a titanium slab that is produced comprising an electron beam re-melting process, wherein the method comprises a step of melting at least one part on a surface to be rolled side of the side surface of the titanium slab by radiating an electron beam toward the surface to be rolled and also a separate step (step [1]) of melting at least one part of a surface to be rolled by radiating an electron beam towards the edge (side surface) without radiating a beam toward the surface to be rolled, and thereafter causing re-solidification to form a refined microstructure layer having a depth from the surface of the side surface, then performing on the surface to be rolled an additional irradiation and/or heat treatment (deemed to constitute “[2] a step of performing a finishing process on the surface to be rolled”), then subjecting the slab to hot rolling (step [3]) to obtain a titanium hot rolled plate with desired dimensions and properties. (para. 18-19, 22-24, 60-88).  In particular, Fujii teaches a method resulting in a microstructural refinement in a layer having a depth of 1 to 6 mm from the surface and an inside microstructural refinement layer present in a range of a depth of 3 to 20 mm. (para. 22-24).
Fujii teaches optimizing the method parameters of the above steps (including steps [1], [2], and [3]) to control the depth of the refined microstructural layer(s), obtain a desired grain size in such layers including minimizing the content of grains having a grain diameter of 3 mm or more, desired final dimensions, and thereby suppress dents and surface flaws which are known to form during hot rolling.  (para. 18-19, 22-24, 52-106).  Thus, Fujii is deemed to teach a method comprising the same steps and comprising processing parameters, resulting properties, and structure which overlap those claimed and/or are taught be adjustable to obtain desired final results.  It would have been obvious to one of ordinary skill in the art to select optimum or workable parameters, including those claimed, from the disclosure of Fujii, 
Moreover, it is noted that the claimed “microstructure layer,” further defined by steps [1] and [2] of the claim only requires that the claimed properties exist “in at least one part of the side surface” and thus may represent an arbitrarily small portion of the side surface of the titanium plate.  As Fujii teaches a method comprising substantially the same steps and composition, it would be expected to result in the same properties, at least in a selected portion of the titanium plate.  MPEP 2112.01.
With respect to Claims 6-7, it would have further been obvious to one of ordinary skill in the art to select conventional parameters such as the radius of a rolling mill roller and rolling reduction per pass, based on the original slab dimensions and final desired dimensions of the titanium plate.

Claims 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2016/0038983), as applied to Claim 1 above, in view of Smith et al. (US 2014/0212688).
With respect to Claim 5, Fujii is silent as to the surface roughness of the titanium slab surface to be rolled.
Smith teaches processing a titanium sheet to obtain a smoother surface, in particular, a surface roughness of 2-50 Ra without cracking. (para. 34).  
It would have been obvious to one of ordinary skill in the art to modify the method of Fujii to obtain a surface to be rolled surface roughness of 2-50 Ra, as taught by Smith, in order to obtain a smooth titanium slab/plate without cracking.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2016/0038983), as applied to Claim 1 above, in view of Mori (US 2002/0052165).
With respect to Claim 8, Fujii is silent as to a surface roughness of the rolling mill in step [3].
Mori teaches a rolling mill wherein the surface roughness of the surface of the roller for rough rolling may have a usual (interpreted as conventional) surface roughness Ra of about 2 µm. (para. 1, 42). Mori further teaches that the rough rolling roll may be made to have a surface roughness of 1.5 µm or more, for example 2-4 µm, in order to prevent slipping. (para. 55-60).
It would have been obvious to one of ordinary skill in the art to modify the method of Fujii to select a rough rolling roll having a conventional surface roughness for such a method of 1.5 µm or more, as taught by Mori, in order to obtain a rough rolled plate without roller slippage.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2016/0038983) in view of Smith et al. (US 2014/0212688), as applied to Claim 5 above, in view of Mori (US 2002/0052165).
With respect to Claim 17, Fujii is silent as to a surface roughness of the rolling mill in step [3].
Mori teaches a rolling mill wherein the surface roughness of the surface of the roller for rough rolling may have a usual (interpreted as conventional) surface roughness Ra of about 2 µm. (para. 1, 42). Mori further teaches that the rough rolling roll may be made to have a surface roughness of 1.5 µm or more, for example 2-4 µm, in order to prevent slipping. (para. 55-60).
.

Allowable Subject Matter
Claim 2, 9-10, 12-13, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The instant specification provides sufficient evidence to demonstrate that the claimed method steps of Claim 1 are critical to achieving desired titanium plate properties when a microstructure layer is formed over all of the side surface, as required by Claim 2.  In contrast, while the specification provides evidence related to forming the microstructure layer on “one part,” the evidence is deemed not commensurate with the scope of the claims because under a broadest reasonable interpretation, “at least one part” may range from arbitrarily small to the entire side surface and the provided evidence does not correspond to such a range.  Claims 9-10, 12-13, 15-16 and 18 depend directly or indirectly, respectively, on claim 2 and therefore, would be found allowable under the above conditions based on their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735